Two orders of the Supreme Court, Nassau County, dated April. 24, 1974 and June 21, 1974, respectively, affirmed, with one bill of $20 costs and disbursements. No opinion. Cohalan, Acting P. J., Brennan and Munder, JJ., concur; Shapiro, J.) concurs in the affirmance. of the orders but, in addition thereto, votes to add théreto a provision that the affirmance is without prejudice to plaintiff’s moving at Special Term, if he be so advised, for leave to amend the complaint so as to plead a cause of action based upon the doctrine of third-party beneficiary (Lawrence v. Fox, 20 N. Y. 268; Seav'er v. Hanson, 224 N. T. 233). "